Citation Nr: 1334499	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for left shoulder strain, residuals of soft tissue injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to September 5, 2008 for the award of dependent compensation for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to may 1982 and from October 2003 to February 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The Veteran's left shoulder disability is not manifested by limitation of flexion of the minor extremity to the shoulder level.  

3.  The Veteran initially filed a formal claim for VA benefits in May 2005; he reported that he was married but did not provide his wife's Social Security number at the time of his formal application.

4.  In an August 2005 letter, the RO informed the Veteran that he had been awarded disability benefits at a combined rating of 30 percent.  The RO informed the Veteran that he had not submitted his wife's Social Security number and stated that he needed to provide this information before he could receive additional benefits for his spouse.  

5.  On September 5, 2008, the Veteran filed a claim for additional benefits for his five children and his wife.  

6.  The Veteran provided VA with his wife's Social Security number in June 2009.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent rating for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.71a, Diagnostic Codes 5003, 5024, 5201 (2013).

2.  The criteria for entitlement to an effective date prior to September 5, 2008, for the award of additional compensation for a dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.340, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the RO of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (2013; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was notified via letters dated in November 2007, September 2008, and March 2009 of the information required to substantiate his claims and the respective duties for obtaining evidence.  See Dingess v. Hartman, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing more is required.

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  No outstanding evidence has been identified.

The Veteran has also been afforded VA examinations with respect to his left shoulder disability.  The Board finds the January 2008, November 2011, and April 2013 VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).  Additionally, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left shoulder disability since the most recent April 2013 VA examination.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Increased Rating for Left Shoulder Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013). The Rating Schedule is primarily a guide in the evaluation of disability resulting from 

all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran claims that his service-connected left shoulder disability is more severe than what is reflected by the currently assigned 10 percent disability rating.  Service connection for left shoulder strain, residuals of a soft tissue injury, was granted by an March 2006 rating decision and a noncompensable was assigned.  In November 2007, the Veteran filed a claim for an increased disability rating.  In a February 2008 rating decision, the RO assigned a 10 percent rating for the left shoulder disability based on a painful limitation of motion.  Subsequently, the Veteran perfected an appeal as to the rating assigned for his disability in March 2009.  

Since the effective date of service connection, the Veteran's service-connected left shoulder disability has been evaluated under the Diagnostic Code 5201-5024.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5024 provides that tenosynovitis will be rated based on limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003, and in this case, Diagnostic Code 5201 for limitation of motion of the shoulder and arm.  38 C.F.R. § 4.71a, Diagnostic Codes, 5003, 5024, 5201.  In the instant case, the Veteran's service-connected left shoulder disability was assigned a 10 percent disability for arthritis shown on x-rays, with pain on motion.

Degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by x-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of motion at shoulder level for the minor extremity, or when there is limitation of motion midway between the side and shoulder level, between 45 and 90 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The maximum, 30 percent rating is warranted when limitation of motion of the minor extremity is limited to 25 degrees from the side.  Id.  As the medical evidence reveals that the Veteran is right-handed, the left shoulder is considered to be the minor extremity.  See 38 C.F.R. § 4.69 (2013). 

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).

In a November 2007, the Veteran's private physician D.L.P., D.O., identified the Veteran's left shoulder diagnosis as supraspinatus tendonitis, gleno-humeral joint effusion, and acromioclavicular joint changes, degenerative and post-traumatic.  This physician indicated that the Veteran would continue to require medical treatment in the future due to the "waxing and waning" of his injury.  

The Veteran underwent a VA examination in January 2008 to assess the severity of his left shoulder disability.  He complained of discomfort in the shoulder and described the pain as ranging from 2 to 7 on a scale from 1 to 10, with 10 being the most severe.  The Veteran reported that the pain was aggravated by use of his arm.  

The physical examination was negative for swelling or deformity of the left shoulder, and the shoulder was not tender to palpation.  The Veteran demonstrated left shoulder flexion and abduction from zero to 170 degrees, and left shoulder external and internal rotation from zero to 90 degrees.  There was no additional limitation of the left shoulder range of motion due to pain, fatigue, weakness, or a lack of endurance following repetitive use or during flare ups.  A magnetic resonance imaging study (MRI) of the left shoulder revealed supraspinatus tendonitis without rotator cuff tear, joint effusion, and an abnormal signal in the acromioclavicular joint.  The examination resulted in a diagnosis of left shoulder supraspinatus tendinosis with small glenohumeral joint effusion.  The examiner commented that the Veteran's range of motion and full use of the shoulder were maintained.

VA records reflect treatment of the Veteran's left shoulder symptomatology and additional assessments of his disability.  A January 2007 primary care note shows the Veteran's report of experiencing left shoulder pain, which he described as intermittent at times, "really bad" at other times, and sometimes "okay."  A January 2008 treatment record reflects his report of left shoulder pain that was not relieved with the use of over-the-counter pain medications.  In July 2010, the Veteran described having left shoulder pain that felt as if he was "being stabbed" in that area and reported that he was unable to move his left shoulder.  However, the Veteran demonstrated full range of motion of his extremity when he took his shirt off for the physical examination.  A February 2011 record reflects his report of chronic left shoulder pain that he described as "hollering."  The associated physical examination did not reveal any edema in the extremity.  

During a March 2011 VA orthopedics consultation, the Veteran reported his symptoms as left shoulder pain that occasionally interfered with his sleep at night, difficulty with overhead reaching, and frequent "clicking" with overhead 

maneuvers.  He denied having any specific treatment for his left shoulder.  On the physical examination, the examiner noted tenderness in the left anterior subacromial space, supraspinatus fossa, and scapula, but no tenderness over the acromioclavicular (AC) joint.  Testing revealed a positive impingement sign.  The examiner described the left shoulder range of motion as "cautiously full."  The Veteran experienced less discomfort with cross-arm testing.  The x-ray and MRI examinations revealed evidence of early arthritis and increased fluid about the biceps tendon, suggestive of tenosynovitis.  The impression was "classic impingement" in the left shoulder.  The Veteran indicated his preference to avoid any medication or injection at that time and was instead instructed on strengthening exercises.

At a November 2011 VA examination, the Veteran reported that his left shoulder pain had continuously become worse, and he described his pain as constant, occurring on a daily basis, and sharp in nature.  The Veteran indicated that the symptoms worsened with overhead activities and repetitive use of the arm, and that flare ups occurred and impacted the functioning of his shoulder.  The Veteran stated that he had difficulty performing his job as a construction worker.  

The physical examination of the left shoulder revealed flexion to 160 degrees and adduction to 145 degrees, with pain beginning at 90 degrees for both ranges of motion.  There was no additional limitation of the left shoulder range of motion following repetitive use testing, as the Veteran's range of motion remained unchanged after three repetitions.  The examiner identified the functional impact of the disability as less movement than normal and pain on movement of the left shoulder.  The left shoulder was tender to palpation.  There was no ankylosis of the joint, and muscle strength testing on abduction and flexion of the left shoulder was 5/5.  Hawkins impingement testing and "empty can" testing were both positive on the left, with reports of pain.  The examiner noted the Veteran's reported history of clicking on the left, with no history of recurrent dislocation.  The crank, apprehension, and relocation test was negative.  There was no history of a clavicle, scapula, or AC disorder, and there was no tenderness noted with palpation of the 

AC joint.  The cross body adduction test was negative.  The examiner noted a review of a September 2010 MRI report for the left shoulder, which showed AC joint arthropathy, irregularity and signal change in the superior labrum, and fluid surrounding the biceps tendon.  The examiner commented that the Veteran's shoulder disability impacted his ability to work, in that the Veteran worked in construction and reported having difficulty with concrete work or any physical labor.

Private radiographic studies conducted in April 2012 resulted in an impression of degenerative changes/osteoarthritic changes and degenerative signal change in the left shoulder.

A May 2012 private treatment record documents the Veteran's report of left shoulder pain despite having undergone a cortisone injection.  He stated that he was unable to use his arm above his shoulder level and that he had night pain when he rolled onto his left shoulder girdle.  The examination revealed a positive Hawkins maneuver and impingement sign.  The Veteran demonstrated a painful arc of motion above shoulder level.  A May 2012 disability slip from the Veteran's private physician shows a diagnosis of advanced left shoulder arthritis.

VA treatment records document the Veteran's additional reports of left shoulder symptomatology.  In March 2012, the Veteran reported having left shoulder pain and demonstrated a decrease in his left shoulder range of motion.  During an April 2013 orthopedics consultation, the Veteran again reported having left shoulder pain.  The associated physical examination revealed tenderness in the left shoulder and pain with straight abduction and at the limits of motion.

In April 2013, the Veteran underwent a VA shoulder examination.  While the claims file was not available to the examiner, the examiner reviewed the Veteran's VA treatment records and an accurate report of the medical history related to the Veteran's left shoulder was obtained.  At the time of the examination, the Veteran described his left shoulder pain as constant , occurring daily, and as an 8 out of 10 

in severity, with 10 being the most severe.  He used icy hot and pain medication as needed to treat flare ups of his symptoms.  He denied having undergone surgery for his disability.  The Veteran indicated that he was currently employed in the construction industry.

The examiner provided physical findings related to the left shoulder disability seen on the clinical examination.  Range of motion of the left shoulder was reported as flexion to 165 degrees, with pain beginning at 145 degrees, and abduction to 110 degrees, with pain beginning at 90 degrees.  The Veteran did not have any additional limitation in the range of motion of the shoulder following repetitive-use testing.  The examiner identified the functional loss and/or functional impairment of the left shoulder as less movement than normal and pain on movement.  Pain was noted with palpation of the left shoulder, but there was no evidence of guarding.  The left shoulder joint was not ankylosed.  Muscle strength testing was 5/5 for left shoulder abduction and flexion.  Hawkin's impingement testing and "empty can" testing were both was positive on the left.  External rotation/infraspinatus strength testing and lift-off subscapularis testing were negative.  There was no history of mechanical symptoms or recurrent dislocation.  Testing revealed mild degenerative joint disease of the left AC joint.  However, the AC joint was not tender to palpation and the cross-body adduction test was negative.  The examiner described the functional impact of the left shoulder disability as pain with repetitive lifting and overhead work.  Based on the clinical findings, the examiner provided a diagnosis of mild left shoulder osteoarthritis and left shoulder rotator cuff tendonitis.   

Given the foregoing evidence, a disability rating higher than the currently assigned 10 percent rating is not warranted for the Veteran's left shoulder disability.  The objective evidence dated during this time period shows that the Veteran demonstrated left shoulder flexion to at least 160 degrees, with pain beginning at 90 degrees.  Adduction was limited to at least 145 degrees, with pain beginning at 90 degrees.  Although pain was noted at 90 degrees on flexion and adduction, it was not shown to limit motion at the shoulder level.  Abduction was limited to 110 degrees, with pain beginning at 90 degrees.  The evidence does not show that he 

experienced any additional limitation of his left shoulder range of motion due to such factors as pain or fatigue, other than that noted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  While the July 2010 examination report indicates that the Veteran was unable to move his shoulder on examiner, the examiner observed that after the examination, the Veteran demonstrated full range of motion of the left upper extremity.  Thus, the Veteran's left shoulder disability was not manifested by a limitation of flexion, and by analogy adduction, at shoulder level to warrant a 20 percent disability rating under Diagnostic Code 5201.  

Under the provisions of Diagnostic Code 5200, favorable ankylosis of scapulohumeral articulation, with abduction limited to 60 degrees warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2013).  Although the Veteran's service-connected left shoulder disorder was limited on abduction to just above the shoulder level at 110 degrees, the Board does not find that a 20 percent disability rating is warranted under Diagnostic Code 5201 by analogy, as a 20 percent rating is considered for limitation of abduction under Diagnostic Code 5200.  Id.  Additionally, as other impairment of the humerus, clavicle, or scapula has not been shown, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5202 and 5203.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2013).

The Board has also considered the Veteran's statements that his left shoulder disability warrants a higher disability rating.  In this case, the Veteran's statements are competent evidence of symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, objective medical evidence is of record concerning the nature and extent of the Veteran's disability by the medical personnel who have examined him during the current appeal, directly address the criteria under which his disability is evaluated, and who have rendered pertinent opinions in conjunction with the evaluations.  To the extent that the medical findings are not consistent with the Veteran's statements, the Board finds the medical findings more probative.  

Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left shoulder disability was evaluated under musculoskeletal disorders, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's left shoulder 

disorder.  Id.  The evidence of record shows arthritis in the Veteran's service-connected left shoulder, with movement of left shoulder disability not limited to the shoulder level.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture of a 10 percent disability rating.  Higher evaluations are provided for certain manifestations of the Veteran's service-connected left shoulder disability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describes the Veteran's disability level and symptomatology.  Although an examiner commented that the the Veteran's shoulder disability impacted his ability to work, in that the Veteran worked in construction and reported having difficulty with concrete work or any physical labor, the Veteran continues to work in the construction field, treats his left shoulder pain with over-the-counter therapies, has not sought emergency care on flare-ups, and surgery of the left shoulder has not been shown.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5024 (2013); see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder disorder, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected left shoulder disorder varied to such an extent that a rating greater or less than 10 percent would be warranted. 

The Board has also considered the doctrine of reasonable doubt; however, as discussed above, the preponderance of the evidence is against the assignment of disability rating in excess of 10 percent for the Veteran's service-connected left shoulder disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Earlier Effective Date Claim

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Any person who applies for any VA compensation or pension benefit shall furnish VA with the Social Security number of any dependent upon whom the application is based.  VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  The application may be reconsidered if the Veteran subsequently furnishes VA with the Social Security number.  See 38 U.S.C.A. § 5101(c) (West 2002).

By way of background, the Veteran filed a claim for service connection for multiple disabilities in May 2005.  At the time of that he filed his claim, he notified VA that he was married, but he did not provide his wife's Social Security number.  The Veteran also indicated that he have five dependent children and provided Social Security numbers for each child.

In a July 2005 rating decision, the RO awarded service connection for multiple disabilities and assigned an initial combined rating of 30 percent, effective from February 23, 2005.  An August 2005 letter from the RO notified the Veteran that he was receiving benefits as a Veteran with five dependent children.  In the letter, the RO notified the Veteran that the information he submitted about his dependents was not complete and that he needed to provide VA with his wife's Social Security before he could receive additional benefits for his spouse.  The RO instructed the Veteran to submit the requested information on an enclosed VA Form 21-4138 Statement in Support of Claim or to call the RO with the information.  The RO informed the Veteran that he may be able to receive payment from the date his claim was received if he provided the requested information within one year of the date of the notice letter.  The RO further notified the Veteran that if the requested information was not received within one year from the date of the notice letter, he could only receive payment from the date that upon which the evidence was received.

In a March 2006 rating decision, the RO granted service connection for additional disabilities, giving the Veteran a combined disability rating of 50 percent, effective from February 23, 2005.  In an April 2006 notice letter, the RO notified the Veteran 

that he was receiving payment as a Veteran with five dependent children.  He was instructed to let the RO know right away if there was any change in the status of his dependents.  The RO informed the Veteran that he had until March 20, 2007, to make sure that it received the information and evidence previously requested from him to support his claim.  The RO notified the Veteran that if the requested information and evidence was received after that date, it may not be able to pay benefits from the date of his claim.

In an April 2006 correspondence, the Veteran's representative indicated that the Veteran had not received a copy of the most recent rating decision and expressed a belief that there may have been a mathematical error in the calculation of the Veteran's benefits.  The representative requested that the RO review the figures and forward a copy of the decision to the representative's office.  The correspondence did not include any information regarding the Veteran's wife's Social Security number or otherwise indicate that the Veteran wished to receive additional compensation for his spouse as a dependent.

The RO increased the disability rating for the Veteran's left shoulder disability in a February 2008 rating decision.  However, his overall disability rating remained 50 percent disabling.  The Veteran was notified of the decision in a March 2008 letter.

On September 5, 2008, the Veteran, by way of his representative, filed a Notice of Disagreement as to the February 2008 rating decision and asserted that he should be receiving additional benefits for his five children and his wife.  

In an October 2008 rating decision, the RO granted increased disability ratings for some of the Veteran's service-connected disabilities and assigned a combined evaluation of 70 percent, effective from September 5, 2008.  The RO notified the Veteran in an October 2008 letter that he was receiving payment for a Veteran with five dependent children.  The RO instructed the Veteran to notify them right away if there was any change in the status of his dependents.  

In a letter received in February 2009, the Veteran's representative again asserted that the Veteran be paid as a Veteran with six dependents, his wife and five children, and the representative asserted that the payment should be retroactive to March 2005.

In a March 2009 letter to the Veteran, the RO acknowledged that the Veteran was married.  The RO requested that the Veteran complete the enclosed VA Form 21-686c Declaration of Status of Dependents and provide martial history for both himself and his spouse.  In the letter, the RO told the Veteran that he was strongly encouraged to provide any information or evidence as soon as possible and notified him that he had up until a year from the date of the letter to submit the information or evidence necessary to support his claim.  

The Veteran's representative reiterated that an earlier effective date was warranted for compensation for the Veteran's dependents in a May 2009 correspondence.  His representative asserted that it was unnecessary for the Veteran to submit VA Form 21-686c, as requested by the RO, because all of the correct information was provided on the Veteran's formal claim for benefits.

A June 2009 report of contact reflects that personnel at the RO contacted the Veteran, at which time he provided his wife's Social Security number.  Thereafter, in a June 2009 letter, the RO notified the Veteran that his monthly payments would be changed to reflect additional payment for his spouse as a dependent.  He was informed that he would receive payments as a Veteran with six dependents, his spouse and his five children.  

The Veteran asserts that an earlier effective date is warranted for the award of dependent compensation for his wife.  He essentially claims that he and his wife experienced marital problems and that he did not have his wife's Social Security number at the time he initially filed his claim for benefits in 2005.  He contends that he submitted her Social Security number as soon as he received this information.  The Veteran asserts that his May 2005 initial application for benefits reflects that he 

was married in September 1991, and thus, the authenticity of his marriage was not in question.  He claims that the effective date for the inclusion of his spouse as a dependent should be retroactive to 2005.

In consideration of the evidence of record, the Board does not find that an earlier effective date is warranted for dependent compensation.  The Veteran first became eligible for dependency benefits on February 23, 2005, the date that he was assigned a combined disability rating of 30 percent.  The August 2005 notice letter informed the Veteran that he was receiving payment as a Veteran with five dependent children and that the information for his wife was incomplete.  He was informed that he needed to submit his wife's Social Security number if he wished to receive additional benefits for his spouse, and that he could possibly receive these benefits from the date of his claim if this information was received within a year of the notice letter.  The RO subsequently notified the Veteran in an April 2006 letter that he was receiving payments for a Veteran with five dependent children and instructed the Veteran to contact the RO if there was any change in the status of his dependents.  Although the Veteran's representative contacted the RO on the Veteran's behalf on multiple occasions following the August 2005 notice letter, the Veteran did not provide his wife's Social Security number to the RO until June 2009, more than four years after he was first awarded a 30 percent combined rating.  This information was provided within a year of his September 2008 claim for additional compensation for his dependent spouse.  Due to the Veteran's delay in providing his wife's Social security number to the RO, the earliest possible effective date for the grant of dependent compensation for his wife under VA regulations is September 5, 2008, the date of his claim for additional compensation.  See 38 C.F.R. § 3.401(b).

The Board has considered the Veteran's primary contention that he informed VA of his marriage at the time that he initially filed a claim in 2005 and essentially that extenuating circumstances prevented him from providing his wife's Social Security number prior to June 2009.  However, his assertions do not provide a basis for an earlier effective date for the award of dependency compensation.  Although it was 

possible to glean from his 2005 formal claim, and possibly from the August 2006 letter from his representative, that the Veteran was married, this is not dispositive as to verifying dependency.  Here, the Board points out that the Veteran's 2005 formal claim did not include his wife's Social Security number.  Moreover, the Veteran was informed in the August 2005 letter that he needed to provide his wife's Social Security number if he wished to receive additional dependent compensation for his spouse.  However, he failed to do so at that time and did not provide this information until June 2009.  While the Board does not question the authenticity of his marriage, the pertinent statute provides that VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  See  38 U.S.C.A. § 5101.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the veteran did not provide VA with his dependent spouse's Social Security number until June 2009, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

A disability rating in excess of 10 percent for a left shoulder disability is denied.

An effective date earlier than September 5, 2008 for the award of dependent compensation for the Veteran's wife is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


